Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16, 17 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 16 and 17, both of which depend from claim 26 which recites that the optical fibers are contained in a sheath, further recite that the fiber bundle includes a rigid/flexible sheath, making it unclear if the later recited sheath were intended to refer back to the former sheath, or additional sheaths are being claimed.  If it is found that additional sheaths were intended to be claimed, a drawing objection and possibly a 112(a) rejection will be warranted in any further Office Action.  For purposes of examination, it will be assumed that these claims were meant to refer back to the sheath of claim 26.
As to claim 25, it is unclear how the one or more illumination optical fibers “extend beyond the proximal termination end” when the one or more illumination optical fibers “receives the illumination light from the one or more light sources at the proximal termination end” (claim 
Dependent claims inherit those defects.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claim(s) 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by French et al. (US 2011/0137126, hereinafter “French”).
As to claim 9, French discloses an endoscope that uses light to image a scene (Abstract), comprising:
one or more light sources (e.g., 10, Fig. 2a) to produce illumination light (e.g.,paragraph [0056]);
a fiber bundle (e.g., 14, Fig. 2a) that includes a distal termination end (distal end) and a proximal termination end (proximal end), one or more illumination optical fibers that receives the illumination light from the one or more light sources at the proximal termination end to guide the illumination light to the distal termination end to illuminate a scene to be imaged (e.g., paragraphs, [0056], [0083]), a plurality of imaging optical fibers that directly collect light from 
a wavefront modulator (e.g., 12, Fig. 2a) including a plurality of independently controllable phase modulation pixels to produce independently controllable phases, respectively, the wavefront modulator positioned relative to the proximal termination end of the fiber bundle to receive the collected light from the imaging optical fibers in such a way that the collected light exiting different imaging optical fibers is impinged upon different phase modulation pixels of the wavefront modulator, respectively, to produce phase-modulated light segments that corresponding to the imaging optical fibers, respectively (e.g., paragraphs [0012], [0013], [0014], [0023], [0034], [0049], [0056], [0061], [0005]); and
an optical sensor array of optical detectors (e.g., 20, Fig. 2a) located to receive the phase-modulated light segments from the wavefront modulator (e.g., paragraph [0007], [0083], Fig. 2a).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 11-13, 15-24 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over French et al. (US 2011/0137126, hereinafter “French”) in view of Strobl et al. (US Pat. 5,751,340, hereinafter “Strobl”).
As for claim 26, French discloses the endoscope as set forth above with respect to claim 9, wherein one or more illumination optical fibers are disposed externally to the plurality of imaging optical fibers (since French uses the optical fiber bundle 14 to transmit both illumination light and images, any one or more of the outer fibers would constitute the illumination optical fiber(s) and a plurality of the fibers located toward the center of the bundle would constitute imaging optical fibers).  French additionally mentions rigid and flexible endoscopes ([0004],[0005]) are known but fails to explicitly describe all structure of a complete endoscope, and particularly that the optical fiber bundle (14) is contained in a sheath.  Strobl  teaches that a fiber optic portion of an complete endoscope (see fiber optic bundle 11, Fig.1) will include structural surrounding support, such as a rigid tube or a flexible sheath, depending on intended use (i.e. rigid or flexible endoscope) (Strobl, col.4, lines 20-28).  Since French appears to show certain optical components of the endoscope schematically, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have contemplated the French endoscope to have conventional structural support for such optical components, and particularly to have a rigid or flexible sheath surrounding and supporting the optical components, as taught by Strobl.  The skilled artisan would recognize such sheath would be crucial to maintaining the arrangement of components of the endoscope and protecting the fiber optic bundle from contamination or damage upon insertion into a target region (e.g. the body).

As to claim 12, French further discloses a control unit (computer, paragraph [0023]) coupled to the wavefront modulator to control the wavefront modulator, and wherein the independently controllable pixels of the wavefront modulator respond to control commands of the control unit to add or subtract a spatially variable amount of an optical phase to a phase-modulated light segment (e.g., paragraphs [0012], [0013], [0014], [0023], [0034], [0049], [0056], [0061], [0005]).
As to claim 13, French further discloses wherein: the control unit operates to use a metric based on outputs of the optical detectors of the optical sensor array to generate the feedback control to each of the independently controllable pixels of the wavefront modulator (e.g., paragraph [0023]).
As to claim 15, French further discloses wherein: each light source produces coherent light or partially coherent light for illuminating the scene to be imaged (e.g., paragraphs [0012], [0056]).
As to claim 16, French further discloses wherein: the sheath is a rigid sheath that encloses the illumination and imaging optical fibers at the distal termination end (e.g., in form of endoscope, paragraph [0004], rigid sheath as part of endoscope set forth above with respect to claim 26).
As to claim 17, French further discloses wherein: the sheath includes a flexible sheath that encloses the illumination and imaging optical fibers at the distal termination end (e.g., in 
As to claim 18, French further discloses wherein the endoscope is configured for cardiology imaging to use the distal termination end to image an area of a person's heart (e.g., endoscope, paragraph [0004]).
As to claim 19, French further discloses wherein the endoscope is configured for pulmonology imaging to use the distal termination end to image an area of a person's lung (e.g., endoscope, paragraph [0004]).
As to claim 20, French further discloses wherein the endoscope is configured for gastroenterology imaging to use the distal termination end to image an area of a person's gastrointestinal tract (e.g., endoscope, paragraph [0004]).
As to claim 21, French further discloses wherein the endoscope is configured for urology imaging to use the distal termination end to image an area of a person's urinary tract (e.g., endoscope, paragraph [0004]).
As to claim 22, French further discloses wherein the endoscope is configured for endocrinology imaging to use the distal termination end to image an area of a person's endocrine gland (e.g., endoscope, paragraph [0004]).
As to claim 23, French further discloses wherein the endoscope is configured for ophthalmology imaging to use the distal termination end to image an area of a person's eye (e.g., endoscope, paragraph [0004]).
As to claim 24, French further discloses a lens (e.g., 15, Fig. 2a) located between the wavefront modulator and the optical sensor array to project the phase-modulated light segments onto the optical sensor array (e.g., paragraph [0083]).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over French et al. ( US 2011/0137126; hereinafter “French”) in view of Strobl et al. (US Pat. 5,751,340, hereinafter “Strobl”) as applied to claim 26, and further in view of Mushika (US 2005/0152019; hereinafter “Mushika”).
French suggests that the wavefront modulator (12) is pixelated (e.g. [0099]) but does not disclose any particular type of wavefront modulator, and particularly that the wavefront modulator includes a deformable mirror having a plurality of independently controllable reflector pixels that produce the phase-modulated light segments by optical reflection.
Mushika teaches wherein: the wavefront modulator includes a deformable mirror having a plurality of independently controllable reflector pixels that produce the phase-modulated light segments by optical reflection (e.g., paragraphs [0043] - [0044],[0051], Fig. 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to provide any known type of wavefront modulator for the one of French (French, [0077]), including the deformable mirror as taught by Mushika for the advantage of providing high diffraction efficiency optical phase modulation in an optical controller (paragraph [0103] of Mushika).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over French et al. ( US 2011/0137126, hereinafter “French”) in view of Strobl et al. (US Pat. 5,751,340, hereinafter “Strobl”) as applied to claim 13, and further in view of Lim et al. (US 2012/0201235, hereinafter “Lim”).

Lim is directed to controlling frames of image data for an endoscope. Lim teaches wherein: the control unit operates to generate feedback control signals for the independently controllable pixels of the wavefront modulator, respectively, based on Wash codes (e.g., paragraphs [0047] - [0052]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the data transmission for image frame data for an endoscope techniques as taught by Lim for the advantage of providing a well-known means for controlling frames of image data.

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over French et al. (US 2011/0137126, hereinafter “French”) in view of Strobl et al. (US Pat. 5,751,340, hereinafter “Strobl”) as applied to claim 26, and further in view of Takahashi (U.S. Pat. 3,556,085).
French, as set forth above with respect to claim 26 and best understood (see 112(b) rejection above), does not appear to disclose that the one or more illumination optical fibers extend beyond the proximal termination end (of the imaging optical fibers).  Takahashi teaches a fiber bundle (3,5, Fig.1) for imaging and illumination (col.4, lines 40-54), wherein the illumination optical fibers extend beyond the proximal termination end (considering the proximal end 3b of the imaging fibers as the “proximal termination end”, see Fig.1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to extended the illumination fibers beyond the end of the imaging .

Response to Arguments
Applicant's arguments filed June 30, 2020 have been fully considered but they are not persuasive.
Rejections and objections from the previous Office Action that have not been repeated in this Office Action should be considered as addressed or corrected, and thus hereby withdrawn.
Applicant argues that French does not disclose that the fiber bundle (14) includes both illumination fibers and imaging fibers as claimed.  The Examiner respectfully disagrees.  The fiber bundle (14) of French includes a plurality of different fibers making up the fiber bundle.  Since each of these fibers are used for transmitting illuminating light to the distal end and transmitting collected light from the scene to the proximal end, designating one or more of the fibers as illumination fibers allows for the remaining optical fibers in the bundle to constitute the plurality of imaging optical fibers.  The claim language does not exclude this interpretation and thus the rejection of claim 9 is being maintained.
New claim 26 is addressed above.  It is noted by the Examiner that the nonobviousness of claims dependent on claim 9 over various references has been credited solely to the purported distinguishing features of claim 9 presented in Applicant’s remarks.  Such position taken by Applicant has been rebutted in the above discussion.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2003/0156788  Henning: Henning teaches the equivalency of using the same optical fiber bundle to transmit and receive light (Fig.4) and using separate and distinct fibers within the bundle to transmit and receive light (Fig.5).
US 2015/0112144 Chen et al.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P LEUBECKER whose telephone number is (571)272-4769.  The examiner can normally be reached on Generally, M-F, 5:30-2:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan T Nguyen can be reached on 571-272-4963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN P LEUBECKER/            Primary Examiner, Art Unit 3795